As filed with the SEC on April 14, 2010. Registration No. 333-158637 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 1 PRUCO LIFE OF NEW JERSEY VARIABLE APPRECIABLE ACCOUNT (Exact Name of Registrant) PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY (Name of Depositor) 213 Washington Street Newark, New Jersey 07102 (800) 778-2255 (Address and telephone number of principal executive offices) Thomas C. Castano Chief Legal Officer Pruco Life Insurance Company 213 Washington Street Newark, New Jersey 07102 (Name and address of agent for service) Copy to: Christopher E. Palmer, Esq. Goodwin Procter LLP 901 New York Avenue, N.W. Washington, D.C. 20001 It is proposed that this filing will become effective (check appropriate space): □ immediately upon filing pursuant to paragraph (b) of Rule 485 ■ on May 1, 2010 pursuant to paragraph (b) of Rule 485 (date) □ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 □ on pursuant to paragraph (a)(1) of Rule 485 (date) □ This Post-Effective Amendment designates a new effective date for a previously filed Post-Effective Amendment. PART A: INFORMATION REQUIRED IN THE PROSPECTUS PROSPECTUS May 1, 2010 PRUCO LIFE OF NEW JERSEY VARIABLE APPRECIABLE ACCOUNT VUL ProtectorSM This prospectus describes an individual flexible premium variable universal life insurance contract, the VUL ProtectorSM Contract (the “Contract”) offered by Pruco Life Insurance Company of New Jersey ("Pruco Life of New Jersey", "us", "we", or "our"), a stock life insurance company.Pruco Life of New Jersey is an indirect, wholly-owned subsidiary of The Prudential Insurance Company of America. You may choose to invest your Contract's premiums and its earnings in one or more of the available Variable Investment Options of the Pruco Life of New Jersey Variable Appreciable Account (the “Account”): Conservative Balanced AST CLS Moderate Asset Allocation Flexible Managed AST First Trust Balanced Target Money Market AST First Trust Capital Appreciation Target SP Growth Asset Allocation AST J.P. Morgan Strategic Opportunities AST Advanced Strategies AST Preservation Asset Allocation AST Balanced Asset Allocation AST Schroders Multi-Asset World Strategies AST CLS Growth Asset Allocation AST T. Rowe Price Asset Allocation For a complete list of the available Variable Investment Options, their investment objectives, and their investment advisers, see The Funds. You may also choose to invest your Contract’s premiums and its earnings in the Fixed Rate Option, which pays a guaranteed interest rate.See The Fixed Rate Option. Please Read this Prospectus.Please read this prospectus before purchasing a VUL ProtectorSM variable universal life insurance Contract and keep it for future reference.Current prospectuses for each of the underlying Funds accompany this prospectus.These prospectuses contain important information about the Funds.Please read these prospectuses and keep them for reference. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or determined that this Contract is a good investment, nor has the SEC determined that this prospectus is complete or accurate.It is a criminal offense to state otherwise. The Contract may be purchased through registered representatives located in banks and other financial institutions. Investment in a variable life insurance contract is subject to risk, including the possible loss of your money.An investment in VUL ProtectorSM is not a bank deposit and is not insured by the Federal Deposit Insurance Corporation (“FDIC”) or any other governmental agency. Pruco Life Insurance Company of New Jersey 213 Washington Street
